—Judgment, Supreme Court, New York County (Allen G. Alpert, J.), rendered on May 12, 1989, convicting defendant, after a nonjury trial, of bail jumping in the first degree and sentencing him to a term of from 1 to 3 years’ imprisonment, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Kupferman, J. P., Ross, Kassal, Ellerin and Wallach, JJ.